

PURCHASE AND SALE AGREEMENT


BETWEEN




WYOMING MINERAL EXPLORATION, LLC








AS SELLER








AND








RANCHER ENERGY CORP.








AS BUYER





--------------------------------------------------------------------------------













TABLE OF CONTENTS
Article I             Assets
5
   
Section 1.01
Agreement to Sell and Purchase
5
Section 1.02
Assets
5
Section 1.03
Excluded Assets
6
     
Article II           Purchase Price
7
   
Section 2.01
Purchase Price
7
Section 2.02
Deposit
7
Section 2.03
Allocated Values
7
Section 2.04
Effective Time
7
     
Article III          Title Matters
8
   
Section 3.01
Title Examination Period
8
Section 3.02
Defensible Title and Permitted Encumbrances
8
Section 3.03
Title Defect
10
Section 3.04
Notice of Title Defects.
11
Section 3.05
Remedies for Title Defects.
13
Section 3.06
Special Warranty of Title
13
Section 3.07
Consents to Assignment
14
Section 3.08
Remedies for Title Benefits.
14
     
Article IV          Environmental Matters
15
   
Section 4.01
Environmental Review.
15
Section 4.02
Environmental Definitions.
16
Section 4.03
Notice of Environmental Defects.
17
Section 4.04
Remedies for Environmental Defects.
17
     
Article V           Representations and Warranties of Seller
18
   
Section 5.01
Seller’s Existence
18
Section 5.02
Legal Power
19
Section 5.03
Execution
19
Section 5.04
Brokers
19
Section 5.05
Bankruptcy
19
Section 5.06
Suits
19
Section 5.07
Royalties
19
Section 5.08
Taxes
19
Section 5.09
Contracts
20
Section 5.10
Liens
20
Section 5.11
Information
20

 
-1-

--------------------------------------------------------------------------------


 

     
Article VI          Representations and Warranties of Buyer
20
   
Section 6.01
Buyer’s Existence
20
Section 6.02
Legal Power
20
Section 6.03
Execution
20
Section 6.04
Brokers
20
Section 6.05
Bankruptcy
21
Section 6.06
Suits
21
Section 6.07
Qualifications
21
Section 6.08
Investment
21
Section 6.09
Funds
21
Section 6.10
Information
22
     
Article VII         Seller’s Conditions to Close
21
   
Section 7.01
Representations
22
Section 7.02
Performance
22
Section 7.03
Pending Matters
22
Section 7.04
Purchase Price
22
Section 7.05
Execution and Delivery of the Closing Documents
22
Section 7.06
Consents and Preferential Rights to Purchase
22
     
Article VIII        Buyer’s Conditions to Close
22
   
Section 8.01
Availability & Cost of Injected Water
22
Section 8.02
Hydrocarbon Leases
23
Section 8.03
Representations
22
Section 8.04
Performance
23
Section 8.05
Pending Matters
23
Section 8.06
Execution and Delivery of the Closing Documents
23
Section 8.07
Consents and Preferential Rights to Purchase
23
     
Article IX          Tax Matters
23
   
Section 9.01
Transfer Taxes
23
Section 9.02
Ad Valorem and Similar Taxes
23
 
   
Article X           The Closing
23
   
Section 10.01
Time and Place of the Closing
23
Section 10.02
Adjustments to Purchase Price at the Closing.
24
Section 10.03
Closing Statement
24
Section 10.04
Actions of Seller at the Closing.
24
Section 10.05
Actions of Buyer at the Closing.
25
 
   
Article XI          Termination
25
   
Section 11.01
Right of Termination
25
Section 11.02
Effect of Termination
26
Section 11.03
Termination Damages.
26
Section 11.04
Attorneys’ Fees, Etc
27

 
-2-

--------------------------------------------------------------------------------


 
 
   
Article XII         Post Closing Obligations
27
   
Section 12.01
Allocation of Expense and Revenues.
27
Section 12.02
Final Accounting Statement.
28
Section 12.03
Further Cooperation
29
 
   
Article XIII        Operation of the Assets
29
   
Section 13.01
Operations after Execution Date
29
Section 13.02
Limitations on the Operational Obligations and Liabilities of Seller
32
Section 13.03
Operation of the Assets After the Closing
32
Section 13.04
Risk of Loss; Casualty Loss.
33
Section 13.05
Operatorship
34
Section 13.06
Transition Period
34
     
Article XIV       Obligations and Indemnification
35
   
Section 14.01
Retained Obligations
35
Section 14.02
Assumed Obligations
35
Section 14.03
Buyer’s Indemnification
35
Section 14.04
Seller’s Indemnification - Third Party Non-Environmental Claims
36
Section 14.05
Seller’s Indemnification - Third Party Environmental Claims
36
Section 14.06
Notices and Defense of Indemnified Matters
36
 
   
Article XV        Limitations on Representations and Warranties
37
   
Section 15.01
Disclaimers of Representations and Warranties
37
Section 15.02
Independent Investigation
38
Section 15.03
Survival
38
 
   
Article XVI      Dispute Resolution
38
   
Section 16.01
General
38
Section 16.02
Senior Management
39
Section 16.03
Dispute by Independent Expert.
39
Section 16.04
Limitation on Arbitration
40
 
   
Article XVII     Miscellaneous
40
   
Section 17.01
Names
40
Section 17.02
Expenses
40
Section 17.03
Document Retention
40
Section 17.04
Entire Agreement
40
Section 17.05
Waiver
40
Section 17.06
Publicity
41
Section 17.07
Construction
41
Section 17.08
No Third Party Beneficiaries
41
Section 17.09
Assignment
41
Section 17.10
Governing Law
41
Section 17.11
Notices
41
Section 17.12
Severability
42
Section 17.13
Time of the Essence
42
Section 17.14
Counterpart Execution
42

 
-3-

--------------------------------------------------------------------------------



 
EXHIBITS AND SCHEDULES


Exhibit A - Subject Interests (Listing of Leases)
Exhibit B - Wells and Interests
Exhibit C - Allocated Values
Exhibit D - Assignment and Bill of Sale


Schedule 1.03 - Non-Transferable Geological and Geophysical Data
Schedule 3.07 - Values Allocated to Assets
Schedule 5.02(b) - Preferential Purchase Rights & Consents
Schedule 5.06 - Pending or Threatened Litigation
Schedule 13.04(c) - Insurance Policies


-4-

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 10th day of August 2006, by and between Wyoming Mineral Exploration, LLC, a
Wyoming limited liability company (the “Seller”), and Rancher Energy Corp., a
Nevada corporation (the “Buyer”). Buyer and Seller are collectively referred to
herein as the “Parties”, and are sometimes referred to individually as a
“Party.”


W I T N E S S E T H:


WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, the Assets (as defined in Section 1.02), all upon the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from this Agreement by each Party, Seller and Buyer hereby agree as
follows:


Article I
Assets
 
Section 1.01 Agreement to Sell and Purchase. Subject to and in accordance with
the terms and conditions of this Agreement, Buyer agrees to purchase the Assets
from Seller, and Seller agrees to sell the Assets to Buyer.
 
Section 1.02 Assets. Subject to Section 1.03, the term “Assets” shall mean all
of Seller’s right, title and interest in and to:



 
(a)
the leasehold estates in and to the oil, gas and mineral leases described or
referred to in Exhibit A (the “Leases”) and any overriding royalty interests in
and to the lands covered by the Leases, assignments and other documents of title
described or referred to in Exhibit A, all as more specifically described in
Exhibit A (collectively, the “Subject Interests,” or singularly, a “Subject
Interest”);




 
(b)
all rights incident to the Subject Interests, including, without limitation, (i)
all rights with respect to the use and occupation of the surface of and the
subsurface depths under the Subject Interests; (ii) all rights with respect to
any pooled, communitized or unitized acreage by virtue of any Subject Interest
being a part thereof, including all Hydrocarbon (as defined in Subsection (d) of
this Section 1.02) production after the Effective Time (as defined in Section
2.04) attributable to the Subject Interests or any such pool or unit allocated
to any such Subject Interest;




 
(c)
to the extent assignable or transferable, all easements, rights-of-way, surface
leases, servitudes, permits, licenses, franchises and other estates or similar
rights and privileges directly related to or used solely in connection with the
Subject Interests (the “Easements”), including, without limitation, the
Easements described or referred to in Exhibit A;

 
-5-

--------------------------------------------------------------------------------



 

 
(d)
to the extent assignable or transferable, all personal property, equipment,
fixtures, inventory and improvements located on or used in connection with the
Subject Interests and the Easements or with the production, treatment, sale, or
disposal of oil, gas or other hydrocarbons (collectively, “Hydrocarbons”),
byproducts or waste produced therefrom or attributable thereto, including,
without limitation, all wells located on the lands covered by the Subject
Interests or on lands with which the Subject Interests may have been pooled,
communitized or unitized (whether producing, shut in or abandoned, and whether
for production, injection or disposal), including, without limitation, the wells
described in Exhibit B, wellhead equipment, pumps, pumping units, flowlines,
gathering systems, piping, tanks, buildings, treatment facilities, injection
facilities, disposal facilities, compression facilities, and other materials,
supplies, equipment, facilities and machinery (collectively, “Personal
Property”);




 
(e)
to the extent assignable or transferable, all contracts, agreements and other
arrangements that directly relate to the Subject Interests, the Leases or the
Easements, including, without limitation, production sales contracts, farmout
agreements, operating agreements, service agreements and similar arrangements
(collectively, the“Contracts”);




 
(f)
to the extent assignable or transferable, all books, records, files, muniments
of title, reports and similar documents and materials, including, without
limitation, lease records, well records, and division order records, well files,
title records (including abstracts of title, title opinions and memoranda, and
title curative documents related to the Assets), contracts and contract files,
correspondence, that relate to the foregoing interests in the possession of, and
maintained by, Seller (collectively, the “Records”); and




 
(g)
all geological and geophysical data relating to the Subject Interests, other
than such data that is interpretive in nature or which cannot be transferred
without the consent of or payment to any Third Party as disclosed on Exhibit A.
For purposes of this Agreement, “Third Party” means any person or entity,
governmental or otherwise, other than Seller or Buyer, and their respective
affiliates; the term includes, but is not limited to, working interest owners,
royalty owners, lease operators, landowners, service contractors and
governmental agencies.

 
Section 1.03 Excluded Assets. Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved and excluded from the sale
contemplated hereby (collectively, the “Excluded Assets”): (a) all credits and
refunds and all accounts, instruments and general intangibles (as such terms are
defined in the Wyoming Uniform Commercial Code) attributable to the Assets with
respect to any period of time prior to the Closing Date; (b) all claims of
Seller for refunds of or loss carry forwards with respect to (i) ad valorem,
severance, production or any other taxes attributable to any period prior to the
Closing Date, (ii) income or franchise taxes, or (iii) any taxes attributable to
the other Excluded Assets, and such other
 
-6-

--------------------------------------------------------------------------------


 
refunds, and rights thereto, for amounts paid in connection with the Assets and
attributable to the period prior to the Closing Date, including refunds of
amounts paid under any gas gathering or transportation agreement; (c) all
proceeds, income or revenues (and any security or other deposits made)
attributable to (i) the Assets for any period prior to the Closing Date, or (ii)
any other Excluded Assets; (d) all of Seller’s proprietary computer software,
technology, patents, trade secrets, copyrights, names, trademarks, logos and
other intellectual property; (e) all of Seller’s rights and interests in
geological and geophysical data that is interpretive in nature or which cannot
be transferred without the consent of or payment to any Third Party as disclosed
on Exhibit A; (f) all documents and instruments of Seller that may be protected
by an attorney-client privilege; (g) data and other information that cannot be
disclosed or assigned to Buyer as a result of confidentiality or similar
arrangements under agreements with persons unaffiliated with Seller; (h) all
audit rights arising under any of the Contracts or otherwise with respect to any
period prior to the Closing Date or to any of the other Excluded Assets; (i) all
corporate, partnership, income tax records of Seller; (j) in addition to the
foregoing, those items, such as vehicles and certain equipment, supplies and
office equipment, or any other items described on Schedule 1.03.


Article II
Purchase Price
 
Section 2.01 Purchase Price. The total consideration for the purchase, sale and
conveyance of the Assets to Buyer is Buyer’s payment to Seller of the sum of
$25,000,000 (the “Purchase Price”), as adjusted in accordance with the
provisions of this Agreement. The adjusted Purchase Price shall be paid to
Seller (or its designee) at Closing (as defined in Section 10.01) by means of a
completed federal funds transfer to an account designated in writing by Seller.
 
Section 2.02 Deposit. On or before August 16, 2006, Buyer shall deliver to
Seller a performance guarantee deposit in the amount of ten percent (10%) of the
Purchase Price (the “Deposit”). The Deposit shall be paid by Buyer to Seller by
means of a completed federal funds transfer to an interest bearing account of
Seller, Account No. 836 898 478, at First Interstate Bank, Casper, ABA Routing
Number 092 901 683. The Deposit shall bear interest from the date the Deposit is
received by Seller’s Bank until the Closing Date (as defined in Section 10.01),
or such other date as otherwise provided in this Agreement.
 
Section 2.03 Allocated Values. The Purchase Price is allocated among the Assets
as set forth in Exhibit C attached hereto (the “Allocated Values”). Seller and
Buyer agree that the Allocated Values shall be used to compute any adjustments
to the Purchase Price pursuant to the provisions of Article III and Article IV.
 
Section 2.04 Effective Time. If the transactions contemplated hereby are
consummated in accordance with the terms and provisions hereof, the ownership of
the Assets shall be transferred from Seller to Buyer on the Closing Date, and
shall be deemed effective as of 7:00 a.m. local time where the Assets are
located on November 30, 2006 (the “Effective Time”).


-7-

--------------------------------------------------------------------------------


Article III
Title Matters
 
Section 3.01 Title Examination Period. Following the date this Agreement is
executed and delivered by Seller and Buyer (the “Execution Date”) until October
30, 2006 at 5:00 p.m Mountain Time (the “Title Examination Period”), Seller
shall permit Buyer and/or its representatives to examine, at all reasonable
times and upon reasonable notice, in Seller’s offices, all abstracts of title,
title opinions, title files, ownership maps, lease files, contract files,
assignments, division orders, operating and accounting records and agreements
pertaining to the Assets insofar as same may now be in existence and in the
possession of Seller, subject to such restrictions on disclosure as may exist
under confidentiality agreements or other agreements binding on Seller or such
data. “Business Days” means all calendar days excluding Saturdays, Sundays and
U.S. legal holidays.
 
Section 3.02 Defensible Title and Permitted Encumbrances. For purposes of this
Agreement, the term “Defensible Title” means, with respect to a given Asset,
such ownership by Seller in such Asset that, subject to and except for the
Permitted Encumbrances (as defined in Subsection (c) of this Section 3.02):



 
(a)
entitles Seller to receive not less than the percentage set forth in Exhibit A
as Seller’s “Net Revenue Interest” of all Hydrocarbons produced, saved and
marketed from each leasehold property as set forth in Exhibit A; and




 
(b)
is free and clear of all liens and encumbrances in title.




 
(c)
The term “Permitted Encumbrances” shall mean any of the following matters to the
extent the same are valid and subsisting and affect the Assets:




 
(i)
the Leases, and Contracts;




 
(ii)
any (A) undetermined or inchoate liens or charges constituting or securing the
payment of expenses that were incurred incidental to the maintenance,
development, production or operation of the Assets or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein, and (B)
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’
liens or other similar liens or charges for liquidated amounts arising in the
ordinary course of business (1) that Seller has agreed to assume or pay pursuant
to the terms hereof, or (2) for which Seller is responsible for paying or
releasing at the Closing;




 
(iii)
any liens for taxes and assessments not yet delinquent or, if delinquent, that
are being contested in good faith in the ordinary course of business and for
which any Seller has agreed to pay pursuant to the terms hereof or which have
been prorated pursuant to the terms hereof;

 
-8-

--------------------------------------------------------------------------------



 

 
(iv)
the terms, conditions, restrictions, exceptions, reservations, limitations and
other matters contained in (including any liens or security interests created by
law or reserved in oil and gas leases for royalty, bonus or rental, or created
to secure compliance with the terms of) the agreements, instruments and
documents that create or reserve to Seller its interest in the Assets;




 
(v)
any obligations or duties affecting the Assets to any municipality or public
authority with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of any Governmental Authority (as
defined in Section 4.02(b));




 
(vi)
any (A) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, pipelines, grazing, hunting, lodging,
canals, ditches, reservoirs or the like, and (B) easements for streets, alleys,
highways, pipelines, telephone lines, power lines, railways and other similar
rights-of-way on, over or in respect of property owned or leased by Seller or
over which Seller owns rights-of-way, easements, permits or licenses, to the
extent that same do not materially interfere with the oil and gas operations to
be conducted on the Assets;




 
(vii)
all lessors’ royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens on or
deductions from the proceeds of production created or in existence as of the
Effective Time, whether recorded or filed, provided that such matters do not
operate to reduce the Net Revenue Interests of Seller below those set forth in
Exhibit A, decrease the Working Interests of Seller below those set forth in
Exhibit A, or increase the Working Interests of Seller above those set forth in
Exhibit A without a corresponding increase in the Net Revenue Interests;




 
(viii)
preferential rights to purchase or similar agreements with respect to which (A)
waivers or consents are obtained from the appropriate parties for the
transaction contemplated hereby, or (B) required notices have been given for the
transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;




 
(ix)
required Third Party consents to assignments or similar agreements with respect
to which (A) waivers or consents are obtained from the appropriate parties for
the transaction contemplated hereby, or (B) required notices have been given for
the transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;

 
-9-

--------------------------------------------------------------------------------



 

 
(x)
all rights to consent by, required notices to, filings with, or other actions by
Governmental Authorities in connection with the sale or conveyance of oil and
gas leases or interests therein that are customarily obtained subsequent to such
sale or conveyance;




 
(xi)
production sales contracts; division orders; contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements of development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; carbon dioxide purchase or sale agreements; salt water or
other disposal agreements; seismic or geophysical permits or agreements; and any
and all other agreements that have terms that are ordinary and customary to the
oil, gas, sulphur and other mineral exploration, development, processing or
extraction business or in the business of processing of gas and gas condensate
production for the extraction of products therefrom, to the extent the same do
not reduce the Net Revenue Interests of Seller below those set forth in
Exhibit A, decrease the Working Interests of Seller below those set forth in
Exhibit A, or increase the Working Interests of Seller above those set forth in
Exhibit A without a corresponding increase in the Net Revenue Interest;




 
(xii)
rights reserved to or vested in any Governmental Authority to control or
regulate any of the Assets and the applicable laws, rules, and regulations of
such Governmental Authorities; and




 
(xiii)
all defects and irregularities affecting the Assets which individually or in the
aggregate (A) do not operate to (1) reduce the Net Revenue Interest of Seller,
(2) increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the Working Interests of Seller,
(3) decrease the Working Interests of Seller below those set forth in Exhibit A,
or (4) otherwise interfere materially with the operation, value or use of the
Assets, or (5) that would not be considered material when applying general
industry standards; or (B) operate to increase the proportionate share of costs
and expenses of leasehold operations attributable to or to be borne by the
Working Interest of Seller, so long as there is a proportionate increase in
Seller’s Net Revenue Interest.



-10-

--------------------------------------------------------------------------------




Section 3.03 Title Defect. The term “Title Defect,” as used in this Agreement,
shall mean: (a) any encumbrance, encroachment, or defect in or objection to
Seller’s ownership of any Asset (expressly excluding Permitted Encumbrances)
that causes Seller not to have Defensible Title to such Asset; or (b) any
default by Seller under a lease, farmout agreement or other contract or
agreement that would (i) have a material adverse affect on the operation, value
or use of such Asset, (ii) prevent Seller from receiving the proceeds of
production attributable to Seller’s interest therein or (iii) result in
cancellation of Seller’s interest therein. The term “Title Defect,” as used in
this Agreement, shall not include: (a) Defects based solely on Buyer’s assertion
that Seller’s files lack information, but information not within Seller’s files
may, as provided herein, be relied upon by Buyer to evaluate and constitute the
basis for an alleged Title Defect; (b) Defects in the early chain of title
consisting of the failure to recite marital status in a document or omissions of
successors of heirship or estate proceedings, unless Buyer provides a reasonable
basis for the assertion that such failure or omission has resulted in a third
party’s actual and superior claim of title to the affected Asset; (c) Defects
arising out of lack of survey; (d) Defects arising out of lack of corporate or
other entity authorization unless Buyer provides a reasonable basis for the
assertion that the action was not authorized and that such lack of authorization
results in a third party’s actual and superior claim of title to the affected
Asset; (e) Defects that are defensible by possession under applicable statutes
of limitations for adverse possession or for prescription; (f) title
requirements customarily considered as advisory or which are customarily waived
as a matter of prudent business judgment.
 
Section 3.04 Notice of Title Defects. 



 
(a)
If Buyer discovers any Title Defect affecting any Asset, Buyer shall notify
Seller as promptly as possible, but no later than the expiration of the Title
Examination Period of such alleged Title Defect. To be effective, such notice
must (i) be in writing, (ii) be received by Seller prior to the expiration of
the Title Examination Period, (iii) describe the Title Defect in sufficient,
specific detail (including any alleged variance in the Net Revenue Interest),
(iv) identify the specific Asset or Assets affected by such Title Defect. Any
matters that may otherwise constitute Title Defects, but of which Seller has not
been specifically notified by Buyer in accordance with the foregoing, shall be
deemed to have been waived by Buyer for all purposes and shall constitute
Permitted Encumbrances and Assumed Obligations hereunder.




 
(b)
Upon the receipt of such effective notice from Buyer, Seller and Buyer shall
attempt to mutually agree on a resolution including, but not limited to (i)
attempt to cure such Title Defect at any time prior to the Closing, (ii) exclude
the affected Asset from the sale and reduce the Purchase Price by the mutually
agreed allocated value of such affected Asset, or (iii) not take any action with
respect to the alleged Title Defect and Seller shall indemnify Buyer pursuant to
Section 14.04 against all costs which Buyer may incur in connection with same.
As soon as possible after providing notice of any Title Defect, Buyer agrees to
provide to Seller copies of all data, title opinions and other documents and
information in Buyer’s possession or control that are not privileged and that
bear upon or relate to the alleged Title Defect and Buyer’s determination of the
Title Defect Value, and include the value of such Title Defect as reasonably
determined by Buyer in good faith.



-11-

--------------------------------------------------------------------------------



 
(c)
The value attributable to each Title Defect (the “Title Defect Value”) that is
asserted by Buyer in the Title Defect notices shall be determined based upon the
criteria set forth below:




 
(i)
If the Title Defect is a lien upon any Asset, the Title Defect Value is the
amount necessary to be paid to remove the lien from the affected Asset.




 
(ii)
If the Title Defect asserted is that the Net Revenue Interest attributable to
any Subject Interest or the Working Interest is less than that stated in Exhibit
A or the Working Interest attributable to any well or unit is greater than that
stated in Exhibit A, then the Title Defect Value shall be the absolute value of
the number determined by the following formula:



Title Defect Value = A x (1-[B/C])


A = Allocated Value for the affected Asset


B = Correct Net Revenue Interest for the affected Asset


C = Net Revenue Interest for the affected Asset as set forth on Exhibit A



 
(iii)
If the Title Defect represents an obligation, encumbrance, burden or charge upon
the affected Asset (including any increase in Working Interest for which there
is not a proportionate increase in Net Revenue Interest) for which the economic
detriment to Buyer is unliquidated, the amount of the Title Defect Value shall
be determined by taking into account the Allocated Value of the affected Asset,
the portion of the Asset affected by the Title Defect, the legal effect of the
Title Defect, the potential discounted economic effect of the Title Defect over
the life of the affected Asset, and the Title Defect Values placed upon the
Title Defect by Buyer and Seller.




 
(iv)
If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire productive life of such Asset, such fact shall be taken
into account in determining the Title Defect Value.




 
(v)
The Title Defect Value of a Title Defect shall be determined without duplication
of any costs or losses included in another Title Defect Value hereunder.



-12-

--------------------------------------------------------------------------------



 
(vi)
Notwithstanding anything herein to the contrary, in no event shall a Title
Defect Value exceed the Allocated Value of the wells, units or other Assets
affected thereby.




 
(vii)
Such other factors as are reasonably necessary to make a proper evaluation.

 
Section 3.05 Remedies for Title Defects. 



 
(a)
With respect to each Title Defect that is not cured on or before the Closing,
except as otherwise provided in this Section 3.05, the Purchase Price shall be
reduced by an amount equal to the Title Defect Value agreed upon in writing by
Buyer and Seller.




 
(b)
If any Title Defect is in the nature of an unobtained consent to assignment or
other restriction on assignability, the provisions of Section 3.08 shall apply.




 
(c)
If on or before Closing the Parties have not agreed upon the validity of any
asserted Title Defect or have not agreed on the Title Defect Value attributable
thereto, either Party shall have the right to elect to have the validity of such
Title Defect and/or such Title Defect Value determined by an Independent Expert
pursuant to Section 16.03. If the validity of any asserted Title Defect, or the
Title Defect Value attributable thereto, is not determined before Closing, the
Purchase Price paid at Closing shall not be reduced by virtue of such disputed
Title Defect or Title Defect Value, and upon the final resolution of such
dispute the Title Defect Value, if any, found to be attributable to such Title
Defect shall, subject to this Section, be promptly refunded by Seller to Buyer.




 
(d)
Notwithstanding anything to the contrary in this Agreement, (i) if the value of
a given individual Title Defect (or individual Title Benefit (as defined in
Section 3.08(a))) does not exceed $25,000, then no adjustment to the Purchase
Price shall be made for such Title Defect (or Title Benefit), (ii) if the
aggregate adjustment to the Purchase Price determined in accordance with this
Agreement for Title Defects (exceeding $25,000) does not exceed two per cent
(2%) of the Purchase Price prior to any adjustments thereto, then no adjustment
of the Purchase Price shall be made therefor, and (iii) if the aggregate
adjustment to the Purchase Price determined in accordance with this Agreement
for Title Defects (exceeding $25,000) does exceed two per cent (2%) of the
Purchase Price prior to any adjustments thereto, then the Purchase Price shall
only be adjusted by the amount of such excess.

 
-13-

--------------------------------------------------------------------------------


Section 3.06 Special Warranty of Title. Seller hereby agrees to warrant and
defend title to the Assets solely unto Buyer against every person whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Seller, but not otherwise; subject, however, to the Permitted Encumbrances and
the other matters set forth herein. In no event shall the foregoing warranty
extend to or be enforceable by any party other than Buyer, specifically
excluding Buyer’s successors and assigns in all or part of the Assets.
 
Section 3.07 Consents to Assignment. Seller shall use all reasonable efforts to
obtain all necessary consents from third parties, if any, to assign the Assets
prior to Closing (other than governmental approvals that are customarily
obtained after Closing) and Buyer shall assist Seller with such efforts. To the
extent such consents are not obtained prior to Closing and would render the
assignment of some or all of the Assets void or voidable or give rise to a claim
for damages as a result of the failure to obtain such consent, then such failure
shall constitute a Title Defect as to that portion of the Assets affected
thereby. In all other cases, such unobtained consents shall not constitute Title
Defects.
 
Section 3.08 Remedies for Title Benefits.



 
(a)
If either Party discovers any Title Benefit during the Title Examination Period
affecting the Assets, it shall promptly notify the other Party in writing
thereof on or before the expiration of the Title Examination Period. Subject to
Section 3.05, Seller shall be entitled to an upward adjustment to the Purchase
Price pursuant to Section 10.02(a)(i) with respect to all Title Benefits, in an
amount mutually agreed upon by the Parties. For purposes of this Agreement, the
term “Title Benefit” shall mean Seller’s interest in any Subject Interest that
is greater than or in addition to that set forth in Exhibit A (including,
without limitation, a Net Revenue Interest that is greater than that set forth
in Exhibit A) or Seller’s Working Interest in any Subject Interest that is less
than the Working Interest set forth in Exhibit A (without a corresponding
decrease in the Net Revenue Interest). Any matters that may otherwise constitute
Title Benefits, but of which Buyer has not been specifically notified by Seller
in accordance with the foregoing, shall be deemed to have been waived by Seller
for all purposes. The Title Benefit Value shall be the absolute value of the
number determined by the following formula:



Title Benefit Value = A x (B/C)


A = Allocated Value for the affected Asset


B = Correct Net Revenue Interest for the affected Asset


C = Net Revenue Interest for the affected Asset as set forth on Exhibit A



 
(b)
If with respect to a Title Benefit the Parties are not deemed to have agreed on
the amount of the upward Purchase Price adjustment or have not otherwise agreed
on such amount prior to the Closing Date, Seller or Buyer shall have the right
to elect to have such Purchase Price adjustment determined by an Independent
Expert pursuant to Section 16.03. If the amount of such adjustment is not
determined pursuant to this Agreement by the Closing, the undisputed portion of
the Purchase Price with respect to the Asset affected by such Title Benefit
shall be paid by Buyer at the Closing and, subject to Section 3.05, upon
determination of the amount of such adjustment, any unpaid portion thereof shall
be paid by Buyer to Seller.



-14-

--------------------------------------------------------------------------------


Article IV
Environmental Matters
Section 4.01 Environmental Review.



 
(a)
Buyer shall have the right to conduct or cause a consultant (“Buyer’s
Environmental Consultant”) to conduct an environmental review of the Assets
following the Execution Date until September 15, 2006 at 5:00 p.m. Mountain Time
(the “Environmental Examination Period”) (“Buyer’s Environmental Review”). The
cost and expense of Buyer’s Environmental Review, if any, shall be borne solely
by Buyer. Buyer shall (and shall cause Buyer’s Environmental Consultant to): (i)
consult with Seller before conducting any work comprising Buyer’s Environmental
Review, (ii) perform all such work in a safe and workmanlike manner and so as to
not unreasonably interfere with Seller’s operations, and (iii) comply with all
applicable laws, rules, and regulations. Buyer shall be solely responsible for
obtaining any Third Party consents that are required in order to perform any
work comprising Buyer’s Environmental Review, and Buyer shall consult with
Seller prior to requesting each such Third Party consent. Seller shall have the
right to have a representative or representatives accompany Buyer and Buyer’s
Environmental Consultant at all times during Buyer’s Environmental Review. With
respect to any samples taken in connection with Buyer’s Environmental Review,
upon the request of Seller, Buyer shall take split samples, providing one of
each such sample, properly labeled and identified, to Seller. Buyer hereby
agrees to release, defend, indemnify and hold harmless Seller from and against
all claims, losses, damages, costs, expenses, causes of action and judgments of
any kind or character arising out of or relating to Buyer’s Environmental
Review, but said indemnification shall exclude any claims of Seller for loss of
market value of the Assets.




 
(b)
Unless otherwise required by applicable law, Buyer shall (and shall cause
Buyer’s Environmental Consultant to) treat confidentially any matters revealed
by Buyer’s Environmental Review and any reports or data generated from such
review (the “Environmental Information”), and Buyer shall not (and shall cause
Buyer’s Environmental Consultant to not) disclose any Environmental Information
to any Governmental Authority or other Third Party without the prior written
consent of Seller. Unless otherwise required by law, Buyer may use the
Environmental Information only in connection with the transactions contemplated
by this Agreement and may not, directly or indirectly use the Environmental
Information in any manner contrary to Seller’s interests. If Buyer, Buyer’s
Environmental Consultant, or any Third Party to whom Buyer has provided any
Environmental Information become legally compelled to disclose any of the
Environmental Information, Buyer shall provide Seller with prompt notice
sufficiently prior to any such disclosure so as to allow Seller to file any
protective order, or seek any other remedy, as it deems appropriate under the
circumstances. If this Agreement is terminated prior to the Closing, Buyer shall
deliver the Environmental Information to Seller, which Environmental Information
shall become the sole property of Seller. Buyer shall provide copies of the
Environmental Information to Seller without charge.

 
-15-

--------------------------------------------------------------------------------


Section 4.02 Environmental Definitions. 



 
(a)
Environmental Defects. For purposes of this Agreement, the term “Environmental
Defect” shall mean, with respect to any given Asset, an individual environmental
condition that constitutes a material violation of Environmental Laws in effect
as of the date of this Agreement in the jurisdiction in which such Asset is
located. Environmental Defect shall not be deemed to include an environmental
condition disclosed in writing to Buyer prior to the execution of this
Agreement.




 
(b)
Governmental Authority. For purposes of this Agreement, the term “Governmental
Authority” shall mean, as to any given Asset, the United States and the state,
county, parish, city and political subdivisions in which such Asset is located
and that exercises jurisdiction over such Asset, and any agency, department,
board or other instrumentality thereof that exercises jurisdiction over such
Asset.




 
(c)
Environmental Laws. For purposes of this Agreement, the term “Environmental
Laws” shall mean all laws, statutes, ordinances, court decisions, rules and
regulations of any Governmental Authority pertaining to the environment as may
be interpreted by applicable court decisions or administrative orders.




 
(d)
Environmental Defect Value. For purposes of this Agreement, the term
“Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the value, as of the Closing Date, of the estimated costs and expenses
to correct such Environmental Defect in the most cost-effective manner
reasonably available, consistent with Environmental Laws, taking into account
that non-permanent remedies (such as mechanisms to contain or stabilize
hazardous materials, including monitoring site conditions, natural attenuation,
risk-based corrective action, institutional controls or other appropriate
restrictions on the use of property, caps, dikes, encapsulation, leachate
collection systems, etc.) may be the most cost-effective manner reasonably
available.

 
-16-

--------------------------------------------------------------------------------


Section 4.03 Notice of Environmental Defects. 



 
(a)
If Buyer discovers any Environmental Defect that materially affects the Assets,
Buyer shall notify Seller prior to the expiration of the Environmental
Examination Period of such alleged Environmental Defect. To be effective, such
notice must: (i) be in writing; (ii) be received by Seller prior to the
expiration of the Environmental Examination Period; (iii) describe the
Environmental Defect in sufficient, specific detail, including, without
limitation, (A) the written conclusion of Buyer’s Environmental Consultants that
an Environmental Defect exists, which conclusion shall be reasonably
substantiated by the factual data gathered in Buyer’s Environmental Review, and
(B) a separate specific citation of the provisions of Environmental Laws alleged
to be violated and the related facts that substantiate such violation; (iv)
identify the specific Assets that are materially affected by such Environmental
Defect; (v) identify the procedures recommended to correct the Environmental
Defect, together with any related recommendations from Buyer’s Environmental
Consultant; and (vi) state Buyer’s estimate of the Environmental Defect Value,
including the basis for such estimate, for which Buyer would agree to adjust the
Purchase Price in order to accept such Environmental Defect if Seller elected
Section 4.04(b) as the remedy therefor.




 
(b)
Upon the receipt of such effective notice from Buyer, Seller and Buyer shall
attempt to mutually agree on a resolution including, but not limited to, (i)
attempt to cure such Environmental Defect at any time prior to the Closing; (ii)
exclude the affected Asset from the sale and reduce the Purchase Price by the
allocated value of such affected Asset; or (iii) not take any remedial action
with respect to the alleged Environmental Defect and Seller agrees to indemnify
Buyer pursuant to Section 14.05 against all costs which Buyer may incur in
connection with same.




 
(c)
Any matters that may otherwise constitute Environmental Defects, but of which
Seller has not been specifically notified by Buyer in accordance with the
foregoing, together with any environmental matter that does not constitute an
Environmental Defect, shall be deemed to have been waived by Buyer for all
purposes and constitute an Assumed Obligation (as defined in Section 14.02).



Section 4.04 Remedies for Environmental Defects. 



 
(a)
If any Environmental Defect described in a notice delivered in accordance with
Section 4.03 is not cured on or before the Closing, then the Purchase Price
shall be reduced by the Environmental Defect Value of such Environmental Defect
as agreed by the Parties.



-17-

--------------------------------------------------------------------------------



 
(b)
If Buyer and Seller have not agreed as to the validity of any asserted
Environmental Defect, or if the Parties have not agreed on the Environmental
Defect Value therefor, then on or before five (5) Business Days prior to the
Closing Date either Party shall have the right to elect to have validity of the
asserted Environmental Defect, and/or the Environmental Defect Value for such
Environmental Defect, determined by an Independent Expert pursuant to Section
16.03. If the validity of any such asserted Environmental Defect or the amount
of any such Environmental Defect Value is not determined by the Closing, the
Asset affected by such disputed Environmental Defect shall be excluded from the
Closing and the Purchase Price paid at Closing shall be reduced by the value
allocated to that Asset. Upon resolution of such dispute, the Environmental
Defect Value, if any, found to be attributable to such Environmental Defect
shall, subject to this Section 4.04, be paid by Seller to Buyer and the Asset
conveyed to the Buyer, if that is part of the mutually agreed settlement.
Notwithstanding the foregoing, either party shall have unilateral right to
exclude an Asset from the sale if the Environmental Defect Value exceeds the
Allocated Value of the Asset(s) affected thereby.




 
(c)
Notwithstanding anything to the contrary in this Agreement, (i) if the
Environmental Defect Value for a given individual Environmental Defect does not
exceed $25,000, then no adjustment to the Purchase Price shall be made for such
Environmental Defect; (ii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Environmental Defects
(exceeding $25,000) does not exceed two per cent (2%) of the Purchase Price
prior to any adjustments thereto, then no adjustment of the Purchase Price shall
be made therefore; and (iii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Environmental Defects
(exceeding $25,000) does exceed two per cent (2%) of the Purchase Price prior to
any adjustments thereto, then the Purchase Price shall only be adjusted by the
amount of such excess.



Article V
Representations and Warranties of Seller


Each respective Seller represents and warrants to Buyer that:
 
Section 5.01 Seller’s Existence. Wyoming Mineral Exploration, LLC is a limited
liability company duly organized and validly existing under the laws of the
State of Wyoming and is qualified to conduct business in the State of Wyoming.
Seller has full legal power, right and authority to carry on its business as
such is now being conducted and as contemplated to be conducted. Seller’s
headquarters and principal offices are all located in the State of Wyoming.
 
-18-

--------------------------------------------------------------------------------


Section 5.02 Legal Power. Seller has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:



 
(a)
any provision of Seller’s articles of organization, operating agreement or other
governing documents;




 
(b)
except for any preferential purchase rights and consents to assignment disclosed
on Schedule 5.02 to this Agreement, any material agreement or instrument to
which Seller is a party or by which Seller is bound; or




 
(c)
any judgment, order, ruling or decree applicable to Seller as a party in
interest or any law, rule or regulation applicable to Seller.

 
Section 5.03 Execution. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite partnership action on the part of Seller. This
Agreement constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms.
 
Section 5.04 Brokers. Tristone Capital LP has acted for or on behalf of Seller
or any affiliate of Seller in connection with this Agreement or the transactions
contemplated by this Agreement. No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Seller or any affiliate
of Seller for which Buyer has or will have any liabilities or obligations
(contingent or otherwise).
 
Section 5.05 Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or to the knowledge of Seller
threatened against Seller.
 
Section 5.06 Suits. There is no suit, action, claim, investigation or inquiry by
any person or entity or by any administrative agency or Governmental Authority
and no legal, administrative or arbitration proceeding pending or, to Seller’s
knowledge, threatened against Seller or any affiliate of Seller or the Assets
that has materially affected or will materially affect Seller’s ability to
consummate the transactions contemplated herein or materially affect the title
to or value of the Assets except as shown on Schedule 5.06.
 
Section 5.07 Royalties. To Seller’s knowledge, all rentals, royalties and other
payments due under the Subject Interests described in Exhibit A have been paid
in all material respects, except those amounts in suspense as described in
Exhibit A.
 
Section 5.08 Taxes. To Seller’s knowledge, all ad valorem, property, production,
severance, excise and similar taxes and assessments based on or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom that have become due and payable have been paid in all
material respects.
 
-19-

--------------------------------------------------------------------------------


Section 5.09 Contracts. To Seller’s knowledge, (a) all material Contracts are in
full force and effect, and (b) Seller is not in default with respect to any of
its material obligations thereunder.
 
Section 5.10 Liens. Except for Permitted Encumbrances, the Assets will be
conveyed free and clear of all liens, mortgages and encumbrances.


Section 5.11 Information. At no cost to Seller (except for costs which are
required to be otherwise borne by the Seller under this Agreement) and upon
request of Buyer, Seller will provide Buyer reasonable assistance to Buyer in
Buyer’s evaluation of production and title matters related to the Assets
conveyed hereunder. At no cost to Seller and upon request of Buyer, Seller will
reasonably cooperate with Buyer so that Buyer may gather information concerning
the operations of the South Glenrock “B” Unit and the East Big Muddy Unit for
the period of time Seller has been the operator, to the extent and for the
purposes of Buyer meeting its SEC requirements. Notwithstanding anything to the
contrary contained in this Section 5.11, Seller shall be under no obligation to
provide information or documentation that is subject to any legal privilege,
such as the attorney-client privilege or work-product doctrine.


Article VI
Representations and Warranties of Buyer


Buyer represents and warrants to Seller that:
 
Section 6.01 Buyer’s Existence. Rancher Energy Corp. is a corporation, duly
organized and validly existing under the laws of the State of Nevada and is
qualified to conduct business in the State of Wyoming. Buyer has full legal
power, right and authority to carry on its business as such is now being
conducted and as contemplated to be conducted. Buyer’s headquarters and
principal offices are all located in the State of Colorado.
 
Section 6.02 Legal Power. Buyer has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:



 
(a)
any provision of Buyer’s charter, bylaws, or other governing documents;




 
(b)
any material agreement or instrument to which Buyer is a party or by which Buyer
is bound; or




 
(c)
any judgment, order, ruling or decree applicable to Buyer as a party in interest
or any law, rule or regulation applicable to Buyer.

 
Section 6.03 Execution. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite corporate action on the part of Buyer. This
Agreement constitutes the legal, valid and binding obligation of Buyer
enforceable in accordance with its terms.
 
Section 6.04 Brokers. No broker or finder has acted for or on behalf of Buyer or
any affiliate of Buyer in connection with this Agreement or the transactions
contemplated by this Agreement. No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Buyer or any affiliate of
Buyer for which Seller has or will have any liabilities or obligations
(contingent or otherwise).
 
-20-

--------------------------------------------------------------------------------


Section 6.05 Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or to the knowledge of Buyer
threatened against Buyer or any affiliate of Buyer.
 
Section 6.06 Suits. There is no suit, action, claim, investigation or inquiry by
any person or entity or by any administrative agency or Governmental Authority
and no legal, administrative or arbitration proceeding pending or, to Buyer’s
knowledge, threatened against Buyer or any affiliate of Buyer that has
materially affected or will materially affect Buyer’s ability to consummate the
transactions contemplated herein.
 
Section 6.07 Qualifications. Buyer is now, and after the Closing shall continue
to be, qualified with all applicable Governmental Authorities to own and operate
the Assets and has, and shall maintain, all necessary bonds to own and operate
the Assets.
 
Section 6.08 Investment. Prior to entering into this Agreement, Buyer was
advised by and has relied solely on its own legal, tax and other professional
counsel concerning this Agreement, the Assets and the value thereof. Buyer is
acquiring the Assets for its own account and not for distribution or resale in
any manner that would violate any state or federal securities law, rule,
regulation or order. Buyer understands and acknowledges that if any of the
Assets were held to be securities, they would be restricted securities and could
not be transferred without registration under applicable state and federal
securities laws or the availability of an exemption from such registration.
 
Section 6.09 Funds. Buyer has arranged or will arrange to have available by the
dates set forth herein sufficient funds to enable Buyer to pay in full the
Deposit and Purchase Price as herein provided and otherwise to perform its
obligations under this Agreement.


Section 6.10 Information. At no cost to Buyer (except for costs which are
required to be otherwise borne by the Buyer under this Agreement) and upon
request of Seller, Buyer will provide Seller with copies of all data, title
opinions and other documents and information in Buyer’s possession or control
bearing upon or relating to (a) alleged Title Defects, (b) Environmental
Defects, and (c) Buyer’s conditions set forth in Sections 8.01 and 8.02,
provided said information is not subject to any legal privilege, such as the
attorney-client privilege or work-product doctrine.




Article VII
Seller’s Conditions to Close


The obligations of Seller to consummate the transaction provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions:
 
-21-

--------------------------------------------------------------------------------


Section 7.01 Representations. The representations and warranties of Buyer herein
contained shall be true and correct in all material respects on the Closing Date
as though made on and as of such date.
 
Section 7.02 Performance. Buyer shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing.
 
Section 7.03 Pending Matters. No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.
 
Section 7.04 Purchase Price. Buyer shall have delivered to Seller the Deposit
and the Purchase Price, as the same may be adjusted hereunder, in accordance
with the provisions of Article II.
 
Section 7.05 Execution and Delivery of the Closing Documents. Buyer shall have
executed, acknowledged and delivered, as appropriate, to Seller all closing
documents described in Section 10.05.
 
Section 7.06 Consents and Preferential Rights to Purchase. Subject to Section
3.07 and 3.08, all appropriate consents have been obtained and preferential
rights to purchase have been either exercised by the preferential right holder
or the time period for election to purchase has elapsed.


Article VIII
Buyer’s Conditions to Close


The obligations of Buyer to consummate the transaction provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions:


Section 8.01 Availability & Cost of Injected Water. Buyer shall have been
satisfied that it will be able to obtain an adequate, predictable, and
commercially reasonable supply of water for the Assets. If Buyer has not
specifically notified Seller of the failure of the condition set forth in this
Section 8.01 on or before September 30, 2006, the condition set forth in this
Section 8.01 shall be deemed to have been satisfied and any objections waived by
Buyer for all purposes.


Section 8.02 Hydrocarbon Leases. Buyer shall have been satisfied that the Leases
that are to be part of the Assets cover at least a substantial part of the most
likely hydrocarbon-producing horizons of the Assets. If Buyer has not
specifically notified Seller of the failure of the condition set forth in this
Section 8.02 on or before September 30, 2006, the condition set forth in this
Section 8.02 shall be deemed satisfied and any objections waived by Buyer for
all purposes.


Section 8.03 Representations. The representations and warranties of Seller
herein contained shall be true and correct in all material respects on the
Closing Date as though made on and as of such date.


-22-

--------------------------------------------------------------------------------


Section 8.04 Performance. Seller shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing.


Section 8.05 Pending Matters. No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin, or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.


Section 8.06 Execution and Delivery of the Closing Documents. Seller shall have
executed, acknowledged and delivered, as appropriate, to Buyer all closing
documents described in Section 10.04.


Section 8.07 Consents and Preferential Rights to Purchase. Subject to Section
3.07 and 3.08, all appropriate consents have been obtained and preferential
rights to purchase have been either exercised by the preferential right holder
or the time period for election to purchase has elapsed.


Article IX
Tax Matters
 
Section 9.01 Transfer Taxes. All sales, use or other taxes (other than taxes on
gross income, net income or gross receipts) and duties, levies, recording fees
or other governmental charges incurred by or imposed with respect to the
property transfers undertaken pursuant to this Agreement shall be the
responsibility of, and shall be paid by, Buyer. Notwithstanding the foregoing,
if the State of Wyoming determines that State sales tax is due as a result of
the transfer of equipment under this Agreement for the reason that said transfer
is not part of a “bulk sale” as set forth under Wyo. Stat. 39-15-101(a)(vii)(M),
then Seller shall bear liability for paying the same.
 
Section 9.02 Ad Valorem and Similar Taxes. Ad valorem, property, severance and
similar taxes and assessments based upon or measured by the value of the assets
shall be divided or prorated between Seller and Buyer as of the Closing Date. 
Seller shall retain responsibility for such taxes attributable to the period of
time prior to the Closing Date and Buyer shall assume responsibility for the
period of time from and after the Closing Date.  For clarification purposes,
the 2006 ad valorem tax bill that is based on 2005 revenue proceeds will be for
the account of Seller.  The 2007 ad valorem tax bill that is based on 2006
revenue proceeds will be for the account of the Buyer, prorated to the Effective
Date between the parties. 




Article X
The Closing
Section 10.01  Time and Place of the Closing. If the conditions referred to in
Articles VII and VIII of this Agreement have been satisfied or waived in writing
or as otherwise provided in this Agreement, and subject to any extensions
pursuant to Sections 3.04, 4.03 or 10.02, the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Seller, whose
address is set forth in Section 17.11 of this Agreement, Casper, Wyoming, or at
such place designated by the parties, on November 30, 2006 (the “Closing Date”).
 
-23-

--------------------------------------------------------------------------------


Section 10.02  Adjustments to Purchase Price at the Closing.



 
(a)
At the Closing, the Purchase Price shall be increased by the following amounts:




 
(i)
all upward Purchase Price adjustments for Title Benefits determined in
accordance with Article III;




 
(ii)
any other amount provided for in this Agreement or agreed upon in writing by
Buyer and Seller; and




 
(iii)
an estimate of any and all transfer, sales, gross receipts, compensating use or
similar taxes, or assessments resulting from the transaction.




 
(b)
At the Closing, the Purchase Price shall be decreased by the following amounts:




 
(i)
the Allocated Value of any Subject Interest sold prior to the Closing to the
holder of a preferential right pursuant to Section 3.07;




 
(ii)
all downward Purchase Price Adjustment for Title Defects and Environmental
Defects determined in accordance with Article III and Article IV;




 
(iii)
any other amount provided for in this Agreement or agreed upon by Buyer and
Seller; and




 
(iv)
the Deposit and any accrued interest on the Deposit.




 
(c)
The adjustments described in Sections 10.02(a) and (b) are hereinafter referred
to as the “Purchase Price Adjustments.”

 
Section 10.03  Closing Statement. Not later than three (3) Business Days prior
to the Closing Date, Seller shall prepare and deliver to Buyer a statement of
the estimated Purchase Price Adjustments taking into account the foregoing
principles (the “Statement”). At the Closing, Buyer shall pay the Purchase
Price, as adjusted by the estimated Purchase Price Adjustments reflected on the
Statement.
 
Section 10.04  Actions of Seller at the Closing.


At the Closing, Seller shall:


-24-

--------------------------------------------------------------------------------



 
(a)
execute, acknowledge and deliver to Buyer the Assignment (as defined in Exhibit
D of this Agreement) and such other instruments (in form and substance mutually
agreed upon by Buyer and Seller) as may be reasonably necessary to convey the
Assets to Buyer;




 
(b)
execute, acknowledge and deliver to Buyer letters in lieu of transfer or
division orders directing all purchasers of production from the Subject
Interests to make payment of proceeds attributable to such production to Buyer
from and after the Closing Date as reasonably requested by Buyer prior to the
Closing Date;




 
(c)
deliver to Buyer possession of the Assets;




 
(d)
execute and deliver to Buyer an affidavit attesting to its non-foreign status;




 
(e)
deliver to Buyer appropriate change of operator forms on those Assets operated
by Seller; and




 
(f)
execute, acknowledge and deliver any other agreements provided for herein or
necessary or desirable to effectuate the transactions contemplated hereby.

Section 10.05  Actions of Buyer at the Closing.


At the Closing, Buyer shall:



 
(a)
deliver to Seller the Purchase Price (as adjusted pursuant to the provisions
hereof and net of the Deposit) by wire transfer to an account designated in
writing by Seller;




 
(b)
take possession of the Assets; and




 
(c)
execute, acknowledge and deliver the Assignment and any other agreements
provided for herein or necessary or desirable to effectuate the transactions
contemplated hereby.



Article XI
Termination
 
Section 11.01  Right of Termination. This Agreement may be terminated at any
time at or prior to the Closing:



 
(a)
by mutual written consent of the Parties;




 
(b)
by Seller on the Closing Date if the conditions set forth in Article VII have
not been satisfied in all material respects by Buyer or waived by Seller in
writing by the Closing Date;



-25-

--------------------------------------------------------------------------------



 
(c)
subject to the objection deadline stated in Section 8.01 and Section 8.02, by
Buyer on the Closing Date if the conditions set forth in Article VIII have not
been satisfied in all material respects by Seller or waived by Buyer in writing
by the Closing Date;

 
(d)
by Seller if the Closing shall not have occurred on or before November 30, 2006,
unless the parties have otherwise mutually agreed to extend the Closing Date;




 
(e)
by either Party if any Governmental Authority shall have issued an order,
judgment or decree or taken any other action challenging, restraining,
enjoining, prohibiting or invalidating the consummation of any of the
transactions contemplated herein;




 
(f)
by either Party if (i) the aggregate amount of the Purchase Price Adjustments
agreed by the Parties or otherwise finally determined pursuant to this Agreement
with respect to all uncured Title Defects (net of the aggregate amount of the
Purchase Price Adjustments for all Title Benefits agreed by the Parties) plus
(ii) the aggregate amount of the Environmental Defect Values agreed by the
Parties or otherwise finally determined pursuant to this Agreement with respect
to all Environmental Defects, exceeds fifteen percent (15%) percent of the
Purchase Price;




 
(g)
by Seller if Buyer shall not have paid the Deposit amount on or before the due
date as provided herein; or




 
(h)
as otherwise provided herein;



provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), or (d) above if such Party is at such
time in material breach of any provision of this Agreement.
 
Section 11.02  Effect of Termination. In the event that the Closing does not
occur as a result of any Party exercising its right to terminate pursuant to
Section 11.01, then except as set forth in Section 11.03, this Agreement shall
be null and void and no Party shall have any further rights or obligations under
this Agreement, except as stated herein, and except that nothing herein shall
relieve any Party from any liability for any breach hereof or any liability that
has accrued prior to the date of such termination.
 
Section 11.03  Termination Damages. 



 
(a)
If all conditions precedent to the obligations of Buyer set forth in Article
VIII have been met and the transactions contemplated by this Agreement are not
consummated on or before the Closing Date because of the failure of Buyer to
perform any of its material obligations hereunder or the breach of any
representation herein by Buyer, then in such event, Seller shall have the option
to terminate this Agreement, in which case Seller shall retain (i) the Deposit
and any accrued interest, (ii) intellectual property, data, reports of Buyer and
Buyer’s agents and contractors related to the Big Muddy field, except to the
extent said reports and data are not subject to the attorney-client or
work-product privileges, and (iii) improvements, tools, equipment, and fixtures
related to the Big Muddy field, all of (i) through (iii) to be deemed liquidated
damages on account of Buyer’s failure to perform its obligations under this
Agreement or Buyer’s breach of any representation under this Agreement, which
remedy shall be the sole and exclusive remedy available to Seller for Buyer’s
failure to perform or breach. Buyer shall also be responsible for paying the
costs and expenses stated in Section 13.01(b)(ii)-(vii). Buyer and Seller
acknowledge and agree that (i) Seller’s actual damages upon the event of such a
termination are difficult to ascertain with any certainty, (ii) that the Deposit
is a reasonable estimate of such actual damages and (iii) such liquidated
damages do not constitute a penalty.



-26-

--------------------------------------------------------------------------------



 
(b)
If this Agreement is terminated under paragraphs (c), (f), or (g) of Section
11.01 or by the mutual written agreement of Buyer and Seller, then Seller shall
return the Deposit with accrued interest to Buyer in immediately available funds
within three (3) Business Days after the event giving rise to such payment to
Buyer. Buyer and Seller shall thereupon have the rights and obligations set
forth elsewhere herein.

 
Section 11.04  Attorneys’ Fees, Etc. If either Party to this Agreement resorts
to legal proceedings to enforce this Agreement, the prevailing Party in such
proceedings shall be entitled to recover all costs incurred by such Party,
including reasonable attorneys’ fees, in addition to any other relief to which
such Party may be entitled. Notwithstanding anything to the contrary in this
Agreement, in no event shall either Party be entitled to receive any punitive,
indirect or consequential damages unless same are a part of a Third Party claim
for which a Party is seeking indemnification hereunder, REGARDLESS OF WHETHER
CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF THE OTHER PARTY.


Article XII
Post Closing Obligations
 
Section 12.01  Allocation of Expense and Revenues.



 
(a)
Provided that the Closing occurs, appropriate adjustments shall be made between
Buyer and Seller so that (i) Seller will receive all proceeds from sales of
Hydrocarbons that are produced and saved from and after the Execution Date and
any other revenues arising out of the ownership or operation of the Assets from
and after the Execution Date, net of all applicable production, severance, and
similar taxes, and net of all costs and expenses that are incurred in the
ownership or operation of the Assets from and after the Execution Date,
including, without limitation, all drilling costs, all capital expenditures, all
overhead charges under applicable operating or other agreements (regardless of
whether Seller or an affiliate of Seller serves as operator prior to the
Closing) through the Closing Date, and (ii) Buyer will receive all proceeds from
sales of Hydrocarbons that are produced and saved after the Closing Date and any
other revenues arising out of the ownership or operation of the Assets after the
Closing Date, net of all applicable production, severance, and similar taxes,
and net of all costs and expenses that are incurred in the ownership or
operation of the Assets after the Closing Date.



-27-

--------------------------------------------------------------------------------



 
(b)
In addition to the foregoing, the Seller will be paid (i) the amount as of the
Closing Date of all prepaid ad valorem, property or similar taxes and
assessments based upon or measured by ownership of the Assets and any prepaid
costs, including rentals and insurance premiums, insofar as such prepaid costs
relate to periods of time prior to the Closing Date, and (ii) the value of all
merchantable Hydrocarbons produced prior to the Closing Date but in storage
above the inlet connection or upstream of the applicable sales meter on the
Closing Date. Notwithstanding the foregoing, to the extent that the ad valorem
tax liabilities of the parties under this Agreement as set forth in Section 9.02
cannot be finally determined by the Closing Date, the parties each agree to
reconcile the ad valorem liability and pay or reimburse (as may be necessary)
the other party as soon as said liability can be determined.




 
(c)
In addition to the foregoing, the Buyer will be paid (i) an amount equal to all
unpaid ad valorem, property, production, severance and similar taxes and
assessments based upon or measured by the ownership of the Assets that are
attributable to periods of time prior to the Closing Date, which amounts shall,
to the extent not actually assessed, be computed based on such taxes and
assessments for the preceding tax year (such amount to be prorated for the
period of Seller’s and Buyer’s ownership before and after the Closing Date), and
(ii) an amount equal to all cash in, or attributable to, suspense accounts
relative to the Assets for which Buyer has assumed responsibility under Section
14.02. Notwithstanding the foregoing, to the extent that the ad valorem tax
liabilities of the parties under this Agreement as set forth in Section 9.02
cannot be finally determined by the Closing Date, the parties each agree to
reconcile the ad valorem liability and pay or reimburse (as may be necessary)
the other party as soon as said liability can be determined.




 
(d)
All amounts due under this Section 12.01 will be settled in accordance with
final Accounting Statement under Section 12.03.

 
Section 12.02  Final Accounting Statement. 



 
(a)
On or before sixty (60) days after the Closing Date, Seller shall prepare and
deliver to Buyer a post-closing statement setting forth a detailed calculation
of all post-Closing adjustments applicable to the period for time between the
Effective Time and Closing (“Accounting Statement”). Buyer agrees that, if
necessary, the sixty (60) day time period may be extended for an additional
thirty (30) day period. The Accounting Statement shall include any adjustment or
payment which was not finally determined as of the Closing Date and the
allocation of revenues and expenses as determined in accordance with Section
12.01. To the extent reasonably required by Seller, Buyer shall assist in the
preparation of the Accounting Statement. Seller shall provide Buyer such data
and information as Buyer may reasonably request supporting the amounts reflected
on the Accounting Statement in order to permit Buyer to perform or cause to be
performed an audit. The Accounting Statement shall become final and binding upon
the parties on the thirtieth (30th) day following receipt thereof by Buyer (the
“Final Settlement Date”) unless Buyer gives written notice of its disagreement
(a “Notice of Disagreement”) to Seller prior to such date. Any Notice of
Disagreement shall specify in detail the dollar amount, nature and basis of any
disagreement so asserted. If a Notice of Disagreement is received by Seller in a
timely manner, then the Parties shall resolve the Dispute (as defined in Section
16.01) evidenced by the Notice of Disagreement in accordance with Article XVI.



-28-

--------------------------------------------------------------------------------



 
(b)
Within fifteen (15) Business Days after the Final Settlement Date, Seller shall
pay to Buyer or Buyer shall pay to Seller in immediately available funds the net
amount due. For purposes of this Agreement, the term “Final Statement” shall
mean (i) the revised Statement becoming final pursuant to this Section, or (ii)
upon resolution of any Dispute regarding a Notice of Disagreement, the revised
Statement reflecting such resolutions, which the Parties shall issue, or cause
the Independent Expert or arbitrators to issue, as applicable, following such
resolution.

 
Section 12.03  Further Cooperation. Seller shall make the Records available to
be picked up by Buyer at the offices of Seller during normal business hours
within fifteen (15) Business Days after the Closing to the extent the Records
are in the possession of Seller and are not subject to contractual restrictions
on transferability. Seller shall have the right to retain copies of any of the
Records and the rights granted under Section 17.03. After the Closing Date, each
Party, at the request of the other and without additional consideration, shall
execute and deliver, or shall cause to be executed and delivered, from time to
time such further instruments of conveyance and transfer and shall take such
other action as the other Party may reasonably request to convey and deliver the
Assets to Buyer and to accomplish the orderly transfer of the Assets to Buyer in
the manner contemplated by this Agreement. After the Closing, the Parties will
cooperate to have all proceeds received attributable to the Assets be paid to
the proper Party hereunder and to have all expenditures to be made with respect
to the Assets be made by the proper Party hereunder.


Article XIII
Operation of the Assets
 
Section 13.01  Operations after Execution Date. 


-29-

--------------------------------------------------------------------------------


(a) Seller agrees, from and after the Execution Date until Closing, except as
expressly contemplated by this Agreement, as expressly consented to in writing
by Buyer, or in situations wherein emergency action is taken in the face of risk
to life, property or the environment, to:


(i) operate the Properties in the usual, regular and ordinary manner consistent
with past practice, except as stated in Section 13.01(b) or with Buyer’s prior
written consent;


(ii) maintain the books of account and records relating to the Properties in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of each such Person;


(iii) not enter into a material contract, or materially amend or change the
terms of any such contract that would involve individual commitments of more
than $25,000 without Buyer’s prior written consent;


(iv) not plug or abandon any well located on the Properties without Buyer’s
prior written consent;


(v) not transfer, sell, mortgage, pledge or dispose of any portion of the
Properties in excess of $25,000 other than the sale and/or disposal of
hydrocarbons in the ordinary course of business and sales of equipment that is
no longer necessary in the operation of the Properties or for which replacement
equipment has been obtainedwithout Buyer’s prior written consent;


(vi) preserve in full force and effect all oil and gas leases, operating
agreements, easements, rights-of-way, permits, licenses and agreements that
relate to the Properties;


(vii) submit to Buyer for prior written approval, all requests for operating or
capital expenditures relating to the Properties that involve individual
commitments of more than $25,000;


(viii) work in good faith to implement Rancher’s field development program; and


(ix) obtain Buyer's written approval prior to voting under any operating, joint
venture, partnership or similar agreement.


(b) In order to reimburse the Seller for administrative overhead expenses
incurred in order to operate the properties in accordance with Section 13.01,
and to provide for the undertaking of improvements and payment of costs and
expenses for certain capital and operating expenses from the Execution Date to
the Closing Date, Buyer agrees:


-30-

--------------------------------------------------------------------------------


(i) subject to subparagraph (ii), to permit Seller to continue to extract and
sell Hydrocarbons from the properties comprising the Leases and Subject
Interests and retain any revenues generated thereby as Seller’s sole property;


(ii) to pay to, or reimburse within thirty (30) days, Seller such costs as are
reasonably incurred by Seller from the Execution Date through Closing to develop
and maintain the lands within the Big Muddy prospect, including but not limited
to plugging, injection well work, work-overs and re-completions, purchase of
equipment for H20 flooding, repairing pumping units and lines to increase
production, unitization fees and costs, and the labor, materials and equipment
supplied by Seller’s contractors associated therewith, except as hereinafter
provided. Revenues directly generated from plugging, injection well work,
work-overs and re-completions, purchase of equipment for H20 flooding, and
repairing pumping units and lines to increase production will first be applied
to pay for costs incurred as a result of said enumerated work, and second to pay
for Buyer’s obligations under this Section. Notwithstanding the foregoing, Buyer
shall not be liable for, and Seller shall pay, field operational expenses that
are usual, customary and historical, including but not limited to, electrical
and propane costs, legal and accounting fees, and contract pumping for operation
of the Big Muddy field. Seller shall provide in a timely manner all information
reasonably requested by Buyer to evaluate the costs incurred by Seller for which
reimbursement is sought. After execution of this Agreement by Buyer, Seller will
obtain Buyer’s consent prior to incurring any cost reasonably expected to exceed
$25,000.00, and said consent shall not be unreasonably withheld.;


(iii) prior to the Closing Date, to contract for and commence to undertake a 3-D
Seismic Survey of the Big Muddy field and corresponding interpretation;


(iv) prior to the Closing Date, to contract for and commence to undertake an
engineering study of the Shannon reservoir at the Big Muddy field;


(v) subject to the Seller’s consent (which consent shall not be unreasonably
conditioned, delayed or withheld) and subject to the recommendations of Buyer’s
engineering firm, prior to the Closing Date, to contract for and commence to
undertake the Shannon development program at the Big Muddy field, including
drilling and/or reworking 5 wells and providing necessary infrastructure.
Revenues directly generated from drilling and/or reworking the Shannon wells and
providing the necessary infrastructure will first be applied to pay for costs
incurred as a result of said enumerated work, and second to pay for Buyer’s
obligations under this Section.;


(vi) prior to the Closing Date, to contract for and commence to undertake an
engineering study of the Wall Creek reservoir at the Big Muddy field, including
a proposed development program and estimate using a CO2 continuous flood
program, plus operating costs and capital expenditures;


-31-

--------------------------------------------------------------------------------


(vii) subsequent to receiving engineering, title, and environmental reports, to
institute efforts to unitize the Shannon, Wall Creek, and Dakota formations
within the Big Muddy field;


(viii) to provide in a timely manner all information reasonably requested by
Seller to evaluate any proposed improvement or task required of Buyer under this
Section; and


(ix) in the event Closing does not occur due to no fault of Seller, that Buyer
shall forfeit all right, title and interest in and to the improvements and
Buyer’s required undertakings related to the Big Muddy field, and Seller will be
entitled to ownership and delivery of all documents, data and reports related to
the Big Muddy field, whether generated by Buyer or third-parties on behalf of
Buyer.
 
Section 13.02  Limitations on the Operational Obligations and Liabilities of
Seller



 
(a)
From and after the date of execution of this Agreement and until the Closing,
and subject to the provisions of applicable operating and other agreements, and
further subject to the provisions of this Article XIII, Seller shall use its
reasonable efforts to operate the Assets and use its reasonable efforts to cause
any other operators to operate and administer the Assets in a manner consistent
with its past practices, and shall carry on its business with respect to the
Assets in substantially the same manner as before execution of this Agreement.



Buyer acknowledges that Seller owns undivided interests in some or all of the
Assets, and Buyer agrees that the acts or omissions of the other working
interest owners shall not constitute a violation of the provisions of this
Article XIII, nor shall any action required by a vote of working interest owners
constitute such a violation so long as Seller has voted its interests in a
manner that complies with the provisions of this Article XIII.



 
(b)
Notwithstanding anything to the contrary in this Article XIII, Seller shall have
no liability to Buyer for, and Buyer hereby agrees to release, defend, indemnify
and hold harmless Seller from, the incorrect payment of delay rentals,
royalties, shut-in royalties or similar payments or for any failure to pay any
such payments through mistake or oversight (INCLUDING THOSE RESULTING FROM
SELLER’S SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY)
provided that such payments relate to production months after the Closing Date.
In no event shall Buyer’s remedy for any Seller’s breach of its obligations
under this Article XIII exceed the Allocated Value of the Subject Interest
affected by such breach.

 
Section 13.03  Operation of the Assets After the Closing. It is expressly
understood and agreed that Seller shall not be obligated to continue operating
any of the Assets following the Closing and Buyer hereby assumes full
responsibility for operating (or causing the operation of)
 
-32-

--------------------------------------------------------------------------------


 
all Assets following the Closing. Seller shall make its personnel available to
Buyer prior to the Closing as may be reasonably necessary to assist in the
transition if Buyer becomes the operator. Without implying any obligation on
Seller’s part to continue operating any Assets after the Closing, if Seller
elects to continue to operate any Assets following the Closing at the request of
Buyer or any Third Party working interest owner, due to constraints of
applicable joint operating agreement(s), failure of a successor operator to take
over operations or other reasonable cause, such continued operation by Seller
shall be for the account of Buyer, at the sole risk, cost and expense of Buyer.
Seller, as a part of the Assumed Obligations, is hereby released and indemnified
by Buyer from all claims, losses, damages, costs, expenses, causes of action and
judgments of any kind or character (INCLUDING THOSE RESULTING FROM SELLER’S
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY) with
respect to (a) such continued operations by Seller, (b) Buyer’s assumption of
operations from Seller, and (c) compliance with the terms of any applicable
joint operating agreement related to the election of a successor operator. Buyer
shall conduct or cause to be conducted all operations on the Assets after
Closing in a good and workmanlike manner and in compliance with all applicable
laws, rules, regulations and agreements. Notwithstanding anything to the
contrary contained herein, within five (5) Business Days after Closing, Seller
will resign as operator of any wells within the Assets that Seller currently
operates.
 
Section 13.04  Risk of Loss; Casualty Loss.



 
(a)
Subject to the provisions of clauses (b) and (c) of this Section, after the
Execution Date Buyer shall assume all risk of loss with respect to, and any
change in the condition of, the depreciation of personal property, and the
depletion of Hydrocarbons even if caused by the watering-out of any well, the
collapse of casing, or sand infiltration of wells.




 
(b)
Subject to the provisions of clauses (a), (b) and (c) of this Section, Seller
shall assume all risk of loss with respect to, and any change in the condition
of, casualty to tools, lines, tanks, and equipment prior to Closing. If after
the date of this Agreement and prior to the Closing any part of the Assets shall
be damaged or destroyed by fire or other casualty, this Agreement shall remain
in full force and effect notwithstanding any such damage or destruction, and the
Parties shall proceed with the transactions contemplated by this Agreement
notwithstanding such damage or destruction, subject to the following. If a claim
is submitted to Seller’s insurer, and Seller shall retain sole discretion
whether it submit any claim, then any proceeds from insurance shall be applied
to the repair or replacement of the damaged or destroyed Asset(s) and the
Purchase Price shall not be reduced. If no claim is submitted or if a claim is
submitted and coverage is denied, the Purchase Price shall be reduced by an
amount agreed upon in writing by Buyer and Seller. If on or before Closing the
Parties have not agreed upon the value on a damaged or destroyed Asset for which
no claim is submitted or for which there is no coverage, either Party shall have
the right to elect to have the value determined by an Independent Expert
pursuant to Section 16.03. If the value is not determined before Closing, the
Purchase Price paid at Closing shall not be reduced by virtue of such disputed
value, and upon the final resolution of such dispute the value, if any, shall,
subject to this Section, be promptly refunded by Seller to Buyer.
Notwithstanding anything to the contrary in this Agreement, (i) if the value of
an individual Asset damaged or destroyed by fire or other casualty does not
exceed $25,000, then no adjustment to the Purchase Price shall be made.



-33-

--------------------------------------------------------------------------------



 
(c)
If after the date of this Agreement and prior to the Closing any part of the
Assets shall be taken in condemnation or under the right of eminent domain or if
proceedings for such purposes shall be pending or threatened, this Agreement
shall remain in full force and effect notwithstanding any such destruction,
taking or proceeding, or the threat thereof and the Parties shall proceed with
the transactions contemplated by this Agreement notwithstanding such taking
without reduction of the Purchase Price, but subject to the following. In the
event of any taking described in this subsection, at the Closing, Seller shall
pay to Buyer all sums paid to Seller by third parties by reason of the taking of
such Assets (up to the Allocated Value thereof), including any sums paid
pursuant to any policy or agreement of insurance or indemnity, and shall assign,
transfer and set over unto Buyer all of the rights, title and interest of Seller
in and to any claims, causes of action, unpaid proceeds or other payments from
third parties arising out of such taking (up to the Allocated Value thereof).




 
(d)
Other than policies that are listed on Schedule 13.04, Seller shall not be
obligated to carry or maintain, and shall have no obligation or liability to
Buyer for its failure to carry or maintain, any insurance coverage with respect
to any of the Assets.

 
Section 13.05  Operatorship. Within fifteen (15) Business Days after Closing,
Seller will send out notifications of its resignation as operator for all wells
Seller currently operates and is selling to Buyer pursuant to this Agreement.
Except as specifically stated in this Section 13.05, Seller makes no
representation and/or warranty to Buyer as to the transferability or
assignability of operatorship of such wells. Buyer acknowledges that the rights
and obligations associated with such wells are governed by applicable agreements
and that operatorship will be determined by the terms of those agreements. As of
the Closing Date, all wells Seller is operating will be assigned or transferred
to the Buyer at Closing. There are, as of the Execution Date, no wells that are
operated by Seller that cannot be transferred to Buyer at Closing.
 
Section 13.06  Transition Period. The parties may enter a Transition Services
Agreement containing mutually agreeable terms under which, following Closing,
Seller would continue the physical operations of the Subject Interests.


-34-

--------------------------------------------------------------------------------


Article XIV
Obligations and Indemnification
 
Section 14.01  Retained Obligations. Provided that the Closing occurs, for a
period of one (1) year from Closing, and not thereafter, Seller shall retain (a)
all obligations and liabilities of Seller for the payment or improper payment of
royalties, rentals and other similar payments under the Leases relating to the
Subject Interests accruing prior to the Closing Date; (b) subject to Buyer’s
obligations set forth in Section 13.01(b), all obligations of Seller under the
Contracts for (i) overhead charges related to periods prior to the Closing Date,
(ii) costs and expenses incurred Seller prior to the Closing Date for goods and
services provided prior to the Closing Date, and (iii) other payment obligations
of Seller that accrue and become due prior to the Closing Date; (c) all
liability of Seller to third parties for personal injury or death to the extent
occurring prior to the Closing Date as a result of the Seller’s operation of the
Assets; (d) ad valorem, property, severance and similar taxes attributable to
the period of time prior to the Closing Date retained by Seller under Section
9.02; and (e) except as disclosed in Schedule 5.06, all litigation existing as
of the Closing Date, to the extent it relates to Seller’s activities and to the
extent it relates to the period of time prior to the Closing Date (collectively,
the “Retained Obligations”). 
 
Section 14.02  Assumed Obligations. Provided that the Closing occurs, Buyer
hereby assumes all duties, obligations and liabilities of every kind and
character with respect to the Assets or the ownership or operation thereof
(other than the Retained Obligations), whether attributable to periods before or
after the Closing Date, including, without limitation, those arising out of (a)
the terms of the Easements, Contracts, Leases, Personal Property or Subject
Interests comprising part of the Assets, (b) suspense accounts, (c) ad valorem,
property, severance and other similar taxes or assessments based upon or
measured by the ownership of the Assets or the production therefrom, (d) the
condition of the Subject Interests, regardless of whether such condition arose
before or after the Closing Date, (e) obligations to properly plug and abandon
or re-plug or re-abandon or remove wells, flowlines, gathering lines or other
facilities, equipment or other personal property or fixtures comprising part of
the Assets, (f) obligations to restore the surface of the Subject Interests and
obligations to remediate or bring the Subject Interests into compliance with
applicable Environmental Laws (including conducting any remediation activities
that may be required on or otherwise in connection with activities on the
Subject Interests), regardless of whether such obligations or conditions or
events giving rise to such obligations, arose, occurred or accrued before or
after the Closing Date, and (g) any other duty, obligation, event, condition or
liability assumed by Buyer under the terms of this Agreement (collectively, the
“Assumed Obligations”). 
 
Section 14.03  Buyer’s Indemnification. Provided that the Closing occurs, Buyer
shall release, defend, indemnify and hold harmless Seller, its partners, and
their respective officers, directors, employees, agents, partners,
representatives, members, shareholders, affiliates, subsidiaries, successors and
assigns (collectively, the “Seller Indemnitees”) from and against any and all
claims, damages, liabilities, losses, causes of action, costs and expenses
(including, without limitation, those involving theories of negligence or strict
liability and including court costs and attorneys’ fees) (collectively, the
“Losses”) as a result of, arising out of, or related to the Assumed
Obligations. 
 
-35-

--------------------------------------------------------------------------------


Section 14.04 Seller’s Indemnification - Third Party Non-Environmental Claims.
Provided that the Closing occurs, Seller shall release, defend, indemnify and
hold harmless Buyer, its partners, and their respective officers, directors,
employees, agents, representatives, members, shareholders, affiliates and
subsidiaries (collectively, the “Buyer Indemnitees”) from and against any and
all Third Party non-environmental claims relating to Seller’s ownership or
operation of the Assets prior to the Closing Date as a result of, arising out
of, or related to the Retained Obligations. Provided, however, notwithstanding
anything to the contrary contained herein, Seller’s indemnification obligation
under this Section 14.04 shall only apply if (a) Buyer has provided Seller with
written notice claiming indemnification within thirty (30) days prior to the
expiration of Seller’s one (1) year indemnification period stated in Section
14.01, and (b) Buyer shall bear sole responsibility for the aggregate costs
associated with all Third Party non-environmental claims relating to time
periods prior to the Closing Date up to a deductible percentage of two percent
(2%) of the Purchase Price. By the prior sentence, it is the intent that the
Seller only be obligated to the extent of the excess of the claims above the
deductible percentage of two percent (2%).


Section 14.05 Seller’s Indemnification - Third Party Environmental Claims.
Provided that the Closing occurs, Seller shall release, defend, indemnify and
hold harmless Buyer, its partners, and their respective officers, directors,
employees, agents, representatives, members, shareholders, affiliates and
subsidiaries (collectively, the Buyer Indemnitees) from and against any and all
Third Party environmental claims relating to Seller’s ownership or operation of
the Assets prior to the Closing Date as a result of, arising out of, or related
to the Retained Obligations. Provided, however, not withstanding anything to the
contrary contained herein, Seller’s indemnification obligation under this
Section 14.05 shall only apply if (i) Buyer has provided Seller with written
notice claiming indemnification within thirty (30) days prior to the expiration
of Seller’s one (1) year indemnification period stated in Section 14.01, and
(ii) Buyer shall bear sole responsibility for the aggregate costs associated
with all Third Party environmental claims relating to time periods prior to the
Closing Date up to a threshold percentage of two percent (2%) of the Purchase
Price. By the prior sentence, it is the intent that the Seller only be obligated
to the extent of the excess of the claims above the deductible percentage of two
percent (2%).
 
Section 14.06 Notices and Defense of Indemnified Matters.
 
(a) Each Party shall promptly notify the other Party in writing of any matter of
which it becomes aware and for which it is entitled to indemnification from the
other Party under this Agreement. Upon receipt by a Seller Indemnitee or a Buyer
Indemnitee (each, an “Indemnified Person”) of notice of a claim, action or
proceeding against such Indemnified Person in respect of which indemnity may be
sought here-under, such Indem-nified Person shall promptly notify Seller or
Buyer, as the case may be, with respect thereto. In addition, an Indemni-fied
Person shall immediately notify Seller or Buyer, as the case may be, after any
action is commenced (by way of service with a summons or other legal process
giving information as to the nature and basis of the claim) against such
Indemnified Person.


-36-

--------------------------------------------------------------------------------


(b) Seller or Buyer, as the case may be, shall be entitled to assume the
de-fense of any litigation or proceeding in respect of which indemni-ty may be
sought hereunder, including the employ-ment of counsel reason-ably satisfactory
to the other party and the payment of the fees and expenses of such counsel, in
which event, except as provided below, Seller or Buyer shall not be liable for
the fees and expenses of any other counsel retained by any Indemnified Person in
connection with such litigation or proceeding. In any such litiga-tion or
proceed-ing the defense of which Seller or Buyer shall have so assumed, any
Indemnified Person shall have the right to partici-pate in such litigation or
proceeding and to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemni-fied Person unless (i) Seller or
Buyer, as the case may be, and such Indemnified Person shall have mutually
agreed in writing to the retention of such counsel, or (ii) the named parties to
any such litigation or proceeding (including any implead-ed par-ties) include
Seller or Buyer, as the case may be, and such Indemnified Person and
representa-tion of both parties by the same counsel would, in the opinion of
counsel to such Indemni-fied Person, be inappropri-ate due to actual or
potential differing inter-ests between Seller or Buyer, as the case may be, and
such Indemni-fied Person.


(c) Seller or Buyer, as the case may be, shall not be liable for any settle-ment
of any litigation or proceeding ef-fected without its written consent, but if
settled with such consent or if there be a final judgment for the claimant
against the Indemnified Person, Seller or Buyer, as the case may be, agrees to
indem-ni-fy the Indemni-fied Person from and against any loss or liabili-ty by
reason of such settle-ment or judgment. Seller or Buyer, as the case may be,
will not settle any claim, action or proceeding in respect of which indemnity
may be sought hereunder, whether or not any Indemnified Person is an actual or
potential party to such claim, action or proceeding, without the Indemnified
Person’s written consent, which shall not be unreasonably withheld, delayed, or
conditioned. The provisions contained in this Section 14.06 shall remain
opera-tive and in full force and effect regardless of the expiration or any
termination of the Agreement.


Article XV
Limitations on Representations and Warranties
 
Section 15.01  Disclaimers of Representations and Warranties. The express
representations and warranties of Seller contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory. EXCEPT FOR THE EXPRESS REPRESENTATIONS OF SELLER IN THIS
AGREEMENT, BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR
OTHERWISE RELATING TO (a) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE
RATES, GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY OR VOLUME OF THE
RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) THE ACCURACY,
COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN
OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF
SELLER, AND (c) THE ENVIRONMENTAL CONDITION OF THE ASSETS. EXCEPT FOR THE
EXPRESS REPRESENTATIONS OF SELLER IN THIS AGREEMENT, SELLER EXPRESSLY DISCLAIMS
AND NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL PROPERTY, EQUIPMENT,
INVENTORY, MACHINERY AND FIXTURES CONSTITUTING A PART OF THE ASSETS (i) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS
 
-37-

--------------------------------------------------------------------------------


 
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (iv) ANY RIGHTS OF
PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR
RETURN OF THE PURCHASE PRICE, (v) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM DEFECTS, WHETHER KNOWN OR UNKNOWN, (vi) ANY AND ALL IMPLIED WARRANTIES
EXISTING UNDER APPLICABLE LAW, AND (vii) ANY IMPLIED OR EXPRESS WARRANTY
REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR
PROTECTION OF THE ENVIRONMENT OR HEALTH, IT BEING THE EXPRESS INTENTION OF BUYER
AND SELLER THAT THE PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES INCLUDED IN THE ASSETS SHALL BE CONVEYED TO BUYER, AND BUYER SHALL
ACCEPT SAME, AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND
STATE OF REPAIR AND BUYER REPRESENTS TO SELLER THAT BUYER WILL MAKE OR CAUSE TO
BE MADE SUCH INSPECTIONS WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT,
INVENTORY, MACHINERY AND FIXTURES AS BUYER DEEMS APPROPRIATE. SELLER AND BUYER
AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE
DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS”
DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.
 
Section 15.02  Independent Investigation. Buyer represents and acknowledges that
it is knowledgeable of the oil and gas business and of the usual and customary
practices of producers such as Seller and that it has had (or will have prior to
the Closing) access to the Assets, the officers and employees of Seller, and the
books, records and files of Seller relating to the Assets, and in making the
decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer has relied solely on the basis of its own independent
due diligence investigation of the Assets and upon the representations and
warranties made in Article V, and not on any other representations or warranties
of Seller or any other person or entity.
 
Section 15.03  Survival. The representations, warranties, covenants and
obligations of Buyer under this Agreement, except for the indemnification
obligations set forth in Article XIV, shall indefinitely survive the Closing for
a period of six (6) months from the Closing. The representations, warranties,
covenants and obligations of Seller under this Agreement, except for the
indemnification obligations set forth in Article XIV, shall survive the Closing
for a period of six (6) months from the Closing.


Article XVI
Dispute Resolution
 
Section 16.01  General. Any and all claims, Disputes, controversies or other
matters in question arising out of or relating to title issues, environmental
issues, or calculation of the Statement or revisions thereto (all of which are
referred to herein as “Disputes” which term shall not include any other disputes
claims, disputes, controversies or other matters in question arising under this
Agreement) shall be resolved in the manner prescribed by this Article XVI. 
 
-38-

--------------------------------------------------------------------------------


Section 16.02  Senior Management. If a Dispute occurs that the senior
representatives of the Parties responsible for the transaction contemplated by
this Agreement have been unable to settle or agree upon within a period of
fifteen (15) days after such Dispute arose, Seller shall nominate and commit one
of its senior officers, and Buyer shall nominate and commit one of its senior
officers, to meet at a mutually agreed time and place not later than thirty (30)
days after the Dispute has arisen to attempt to resolve same. If such senior
management have been unable to resolve such Dispute within a period of fifteen
(15) days after such meeting, or if such meeting has not occurred within
forty-five (45) days following such Dispute arising, then either Party shall
have the right, by written notice to the other, to resolve the Dispute through
the relevant Independent Expert pursuant to Section 16.03.
 
Section 16.03 Dispute by Independent Expert.



 
(a)
Each Party shall have the right to submit Disputes regarding title issues,
environmental issues, damaged Assets under Section 13.04(b), or calculation of
the Statement or revisions thereto, to an independent expert appointed in
accordance with this Section 16.03 (each, an “Independent Expert”), who shall
serve as the sole arbitrator, subject to the following. The Independent Expert
shall be appointed by mutual agreement of the Parties from among candidates with
experience and expertise in the area that is the subject of such Dispute, and
failing such agreement, Buyer and Seller shall each appoint an Independent
Expert with experience and expertise in the area that is the subject of such
Dispute and the two Independent Experts will select a third Independent Expert.
Disputes to be resolved by Independent Expert(s) shall be resolved in accordance
with mutually agreed procedures and rules and failing such agreement, in
accordance with the rules and procedures of the Wyoming Arbitration Act and the
Rules of the American Arbitration Association to the extent such Rules do not
conflict with such Wyoming Arbitration Act or the provisions of this Agreement
The Independent Expert(s) shall be instructed by the Parties to resolve such
Dispute as soon as reasonably practicable in light of the circumstances. The
decision and award of the Independent Expert(s) shall be binding upon the
Parties as an award under the Federal Arbitration Act and final and
nonappealable to the maximum extent permitted by law, and judgment thereon may
be entered in a court of competent jurisdiction and enforced by any Party as a
final judgment of such court.




 
(b)
The charges and expenses of the Independent Expert(s) shall be shared equally by
Seller and Buyer.




 
(c)
Any arbitration hearing held pursuant to Section 16.03 shall be held in Casper,
Wyoming.



-39-

--------------------------------------------------------------------------------


Section 16.04 Limitation on Arbitration. ALL OTHER DISAGREEMENTS, DIFFERENCES,
OR DISPUTES ARISING BETWEEN SELLER AND BUYER UNDER THE TERMS OF THIS AGREEMENT
(AND NOT COVERED BY SECTION 16.03) SHALL NOT BE SUBJECT TO ARBITRATION AND SHALL
BE DETERMINED BY A WYOMING COURT OF COMPETENT JURISDICTION, UNLESS THE PARTIES
OTHERWISE MUTUALLY AGREE.


Article XVII
Miscellaneous
Section 17.01  Names. As soon as reasonably possible after the Closing, but in
no event later than 45 days after the Closing, Buyer shall remove the names of
Seller and its affiliates, and all variations thereof, from all of the Assets
and make the requisite filings with, and provide the requisite notices to, the
appropriate federal, state or local agencies to place the title or other indicia
of ownership, including operation of the Assets, in a name other than the name
of the Seller or any of its affiliates, or any variations thereof.
 
Section 17.02  Expenses. Except as specifically provided in this Agreement, each
Party shall be solely responsible for all expenses, including due diligence
expenses, incurred by it in connection with this transaction, and neither Party
shall be entitled to any reimbursement for such expenses from the other Party.
 
Section 17.03  Document Retention. As used in this Section 17.03, the term
“Documents” shall mean all files, documents, books, records and other data
delivered to Buyer by Seller pursuant to the provisions of this Agreement (other
than those that Seller has retained either the original or a copy of),
including, but not limited to: financial and tax accounting records; land, title
and division of interest files; contracts; engineering and well files; and books
and records related to the operation of the Assets prior to the Closing Date.
Buyer shall retain and preserve the Documents for a period of no less than four
(4) years following the Closing Date (or for such longer period as may be
required by law or governmental regulation), and shall allow Seller or its
representatives to inspect the Documents at reasonable times and upon reasonable
notice during regular business hours during such time period. Seller shall have
the right during such period to make copies of the Documents at its expense.
 
Section 17.04  Entire Agreement. This Agreement, the documents to be executed
hereunder, and the exhibits attached hereto constitute the entire agreement
between the Parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof. No supplement,
amendment, alteration, modification or waiver of this Agreement shall be binding
unless executed in writing by the Parties and specifically referencing this
Agreement.
 
Section 17.05  Waiver. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
-40-

--------------------------------------------------------------------------------


Section 17.06  Publicity. Prior to Closing, neither Seller nor Buyer will issue
any public announcement or press release concerning this transaction without the
written consent of the other Party (except as required by law and in such case
with prior written agreement between the Parties on the wording of the
announcement or press release).
 
Section 17.07  Construction. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. The Parties acknowledge that
they have participated jointly in the negotiation and drafting of this Agreement
and as such the Parties agree that if an ambiguity or question of intent or
interpretation arises hereunder, this Agreement shall not be construed more
strictly against one Party than another on the grounds of authorship. 
 
Section 17.08  No Third Party Beneficiaries. Except as provided in Sections
14.04 and 14.05, nothing in this Agreement shall provide any benefit to any
Third Party or entitle any Third Party to any claim, cause of action, remedy or
right of any kind, it being the intent of the Parties that this Agreement shall
otherwise not be construed as a Third Party beneficiary contract.
 
Section 17.09  Assignment. Neither Party may assign or delegate any of its
rights or duties hereunder without the prior written consent of the other Party
and any assignment made without such consent shall be void. Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective permitted successors, assigns and
legal representatives.
 
Section 17.10  Governing Law. This Agreement, other documents delivered pursuant
hereto and the legal relations between the Parties shall be governed and
construed in accordance with the laws of the State of Wyoming, without giving
effect to principles of conflicts of laws that would result in the application
of the laws of another jurisdiction. The Parties agree to venue in Converse
County, Wyoming.
 
Section 17.11 Notices.


(a) Method. All notices and other communications provided for or permitted under
this Agreement shall be made in writing by (i) hand-delivery, (ii) first class
mail, (iii) telecopier, or (iv) air courier guaranteeing rapid delivery (FedEx,
DHL, TNT, etc.) to the addresses of Seller and Buyer set forth below.


Seller:
Wyoming Mineral Exploration, LLC
139 W. Second Street, Suite 3E        
Casper, WY 82601                              
Fax: 307-577-8799                                

 
-41-

--------------------------------------------------------------------------------


 
Buyer:
Rancher Energy Corp.        
1050-17th Street, Suite 1700
Denver, Colorado 80265     
Fax: 720-904-5698                





(b) Effectiveness. All such notices and communications shall be deemed to have
been duly given (i) at the time delivered by hand, if personally delivered, (ii)
five (5) Business Days after being deposited in the mail, postage prepaid, if
mailed, (iii) when receipt acknowledged, if telecopied, and (iv) when receipt
acknowledged, if sent by air courier guaranteeing rapid delivery (FedEx, DHL,
TNT, etc.). Either Party may, by written notice so delivered to the other Party,
change its address for notice purposes hereunder.
 
Section 17.12 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and the Parties shall negotiate in good faith to
modify this Agreement so as to effect their original intent as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
 
Section 17.13 Time of the Essence. Time shall be of the essence with respect to
all time periods and notice periods set forth in this Agreement.
 
Section 17.14 Counterpart Execution. This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Agreement are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one Agreement,
but each counterpart shall be considered an original.


IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.
 
SELLER:
 
WYOMING MINERAL EXPLORATION, LLC
 
By:________________________________
Name:______________________________ 
Title:_______________________________
   
BUYER:
 
RANCHER ENERGY CORP.
 
By: /s/ John Works                                              
Name: John Works                                              
Title: President and CEO                                     



-42-

--------------------------------------------------------------------------------

